DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-17 with traverse in the reply filed on 07/26/2022 is acknowledged. The traversal is on the ground(s) that search and examination of the entire application can be made without serious burden. This is not found persuasive because for the species require a different field of search (e.g., searching different subclasses or electronic resources or non-patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Therefore, restriction requirement is made FINAL.  Applicant timely traversed the restriction (election) requirement in the reply filed on 07/26/2022.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (lines 3-4) recites “forming an N-type epitaxial layer on a heavily N-type doped semiconductor substrate” which does not conform to what is described in the specification and drawing . Figs. 2A/3A does not show forming N-type epitaxial layer on a substrate, para [0054] describes heavily N-type doped semiconductor substrate with an N-type epitaxial 07 , para [0063] refers to  N type epitaxial substrate 07 which renders substrate layer and epitaxial layer are meant to be the same layer not a different layer such that an epitaxial layer are not  formed on a substrate. Claim 1 in line 4 further  recites “…the semiconductor N-type epitaxial substrate” which also has an antecedent base issue. 
It is not clear if it was intended to recite “forming an [[N-type epitaxial layer on]] a heavily N-type doped semiconductor substrate  with an N-type epitaxial layer to form an semiconductor N-type epitaxial substrate and forming a trench on a surface of the semiconductor N-type epitaxial substrate” or some different features. Examiner is interpreting as such.
Claim 1 recites “the shielding polysilicon” in  lines 6, 8, 10-11, 13, 15 & 16 and “the shield polysilicon sidewall” in line 11 each of which has an insufficient antecedent base issue. It is not clear if all of these recitations referring  to “a heavily N-type doped (> 2e20/cm3) shielding polysilicon” in line 6 OR a different  shielding polysilicon. Examiner is interpreting all   accordingly i.e.  “the  heavily N-type doped shielding polysilicon”.
Claim 1 in lines 8-9 recites “forming a transition oxide layer on a surface of the shielding polysilicon due to a heavily doped shielding polysilicon” . The limitation “ due to a heavily doped shielding polysilicon” is confusing and not clearly understood in light of para [0057]  which describes” As shown in FIG. 2D, a transition oxide layer 03 is formed on a top and sidewall surface of the heavily doped shielding polysilicon 01”. It is not clear whether it was intended to recite “forming a transition oxide layer on a top and sidewall surface of the heavily N-type doped shielding polysilicon” instead. Examiner is interpreting accordingly. 
Claim 1 in line 7 recites “the shielding polysilicon being in contact with the source metal layer” . The limitation “in contact with the source metal layer” is not  supported in specification or drawing. Rather Figs. 3M/4 actually shows shielding polysilicon 01 is not in contact with the source metal  06 instead.  It is not clear whether it was intended to recite “….wherein the shielding polysilicon not being in contact with the source metal layer” or different features.  Examiner is interpreting accordingly. 
Claim 1 line 15 recites “the gate polysilicon” which has an antecedent base issue . It’s not clear if it is referring to “an N-type doped gate polysilicon” in line 15 or a different gate polysilicon. Examiner is taking the former interpretation 
Claims 2-17 are rejected being dependent on claim 1.
Claim 2 further recites, “…the shielding polysilicon” which has similar antecedent base issue. Examiner is interpreting it as “the  heavily N-type doped shielding polysilicon” as rejected in claim 1 above.
Claim 2 further recites “the silicon-nitride compound - oxide layer is retained on the top surface of the semiconductor substrate; and the silicon-nitride compound layer on the top surface of the semiconductor substrate is removed and retain the thin oxide layer on the top surface of the semiconductor substrate as a remaining hard mask layer”. The term “the silicon-nitride compound - oxide layer” and  “the silicon-nitride compound layer” has an antecedent base issue . It is not clear if it was intended to recite “the silicon-nitrogen compound - oxide layer is retained on the top surface of the semiconductor substrate; and the silicon-nitrogen compound layer on the top surface of the semiconductor substrate is removed and retain the thin oxide layer on the top surface of the semiconductor substrate as a remaining hard mask layer” according to para [0070] and Figs. 3E-3F of drawing. 
Claim 10 in line 4 further recites “,,,,the shielding polysilicon contact region” which has an antecedent base issue. Examiner is interpreting it as “[[the]] a shielding polysilicon contact region”. 
Claim 13 further recites “….the source implantation region” (lines 5-6)  , “the gate polysilicon region” (line 6), “the source region” (lines 8-9)  and the P-type body region” (line 9) , “the shield polysilicon contact” (line 9), “the gate polysilicon contact” (line 10) , “the gate metal layer” (line 11)  all of which having an antecedent base issue.  Examiner is interpreting as “ the heavily N-type implanted source region” , “the N-type doped gate polysilicon”, “the heavily N-type implanted source region”, “the P-type implanted body region” , “a shield polysilicon contact” , “a gate polysilicon contact” and  “a gate metal layer” respectively. 


Allowable Subject Matter

Claims  1-17  are objected to if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

With respect to claim 1,  the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation (according to Examiner’s interpretation in 112(b) rejection above)

“…..removing the liner oxide layer and the transition oxide layer from a top surface of the shielding polysilicon , while keeping some remaining transition oxide layer on the shield polysilicon sidewall between trench sidewall; forming an inter-polysilicon oxide  layer on the top surface of the shielding polysilicon , the inner wall of the trench; and forming an N-type doped gate polysilicon above the shielding polysilicon, the gate polysilicon being isolated from the shielding polysilicon through the IPO layer”.
Regarding claim 1, LIN (US 2022/0157958 A1) discloses,  A method for forming a shielding polysilicon sidewall for protecting a shielded gate trench metal-oxide-semiconductor field effect transistor (SGT MOSFET) (Figs 1-10), comprising: forming an N-type epitaxial layer 120 on a ……doped semiconductor substrate 110 and forming a trench 122, Fig. 1  on a surface of the semiconductor N-type epitaxial substrate; forming a liner oxide layer 130, Fig. 2 on an inner wall of the trench; arranging a …..doped shielding polysilicon 140 in the trench……; forming a transition oxide layer 152, Fig. 4 on a surface of  the shielding polysilicon; but fails to disclose, removing the liner oxide layer and the transition oxide layer from a top surface of the shielding polysilicon , while keeping some remaining transition oxide layer on the shield polysilicon sidewall between trench sidewall; forming an inter- polysilicon oxide  layer on the top surface of the shielding polysilicon, the inner wall of the trench; and forming an N-type doped gate polysilicon above the shielding polysilicon, the gate polysilicon being isolated from the shielding polysilicon through the IPO layer. 
Xiao (US 2021/0273092 A1) (Fig. 1) also  fails to cure deficiencies of Lin.

Claims 2-17 are objected to being dependent on claim 1.
 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/               Examiner, Art Unit 2813                                                                                                                                                                                         
/SHAHED AHMED/Primary Examiner, Art Unit 2813